Citation Nr: 0401245	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  00-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
scalp wound, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for a right occipital 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which increased the evaluation assigned 
the residuals of the veteran's scalp wound to 20 percent 
disabling.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in July 2001.

In October 2001, the Board remanded the case for further 
development.  In January 2002, while the case was in remand 
status, the RO granted the veteran a separate non-compensable 
evaluation for a scar of the right occipital area, and a 
separate 10 percent rating for post-traumatic headaches 
(considered the residuals of the scalp wound).  In an August 
2002 decision, the Board disposed of the issue of entitlement 
to an increased evaluation for post-traumatic headaches; a 
decision as to the two issues listed on the title page of 
this action was deferred while the Board undertook additional 
evidentiary development.  In July 2003 the Board remanded to 
the RO the two remaining issues in appeal.  (Although the 
July 2003 remand was signed by a member of the Board who did 
not conduct the July 2001 hearing, and without referring the 
case to the Board member who did, the July 2003 remand was 
not a "final determination" of the appellant's claims.  
38 U.S.C.A. § 7107 (c) (West 2002).  Therefore, there was no 
prejudice to the appellant.)  

As noted in the August 2002 Board decision, since the 
veteran's service-connected wound of the scalp was 
characterized as "residuals" of a wound, all manifestations 
of the veteran's disability were contemplated when the 
disability was previously evaluated for rating purposes.  
Consequently, the January 2002 rating decision which assigned 
separate ratings for the veteran's right occipital scar and 
headaches (with loss of balance/blackouts), in essence, 
simply recognized the veteran's "separate and distinct 
manifestations" from the same injury, and permitted separate 
disability ratings for these manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  Therefore, the Board 
finds that the January 2002 rating action was not an original 
rating award for the right occipital scar.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board consequently views 
the issues listed on the title page of this action as on 
appeal from the October 1999 rating decision addressing the 
matter of entitlement to an increased rating for all 
residuals of the scalp wound.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).


FINDINGS OF FACT

1.  The residuals of the veteran's scalp wound are manifested 
by retained foreign bodies and by complaints of facial pain, 
but not by complete paralysis of the seventh cranial nerve, 
identifiable facial muscle injury or disfigurement.

2.  The veteran's right occipital scar is at least 0.6 
centimeters wide at the widest part, but is not disfiguring, 
depressed, tender, painful, ulcerated, unstable, poorly 
nourished, adherent, hypo- or hyper-pigmented, abnormal in 
texture, or functionally limiting; the scar does not total 13 
or more centimeters in length, does not cause limited motion, 
does not involve missing underlying soft tissue in an area 
exceeding 39 square centimeters, does not involve an area of 
at least 929 square centimeters, is not indurated and 
inflexible, and is not productive of complete or 
exceptionally repugnant deformity of one side of face.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a scalp wound have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002); 38 C.F.R. § 4.73, Diagnostic Code 5325; 4.118, 
Diagnostic Code 7800; § 4.124a, Diagnostic Code 8207 (2003).

2.  The criteria for a 10 percent rating for a right 
occipital scar have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, during the pendency of the 
instant appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the October 1999 rating decision from which the current 
appeal originates.  In response to his notice of disagreement 
with the above rating decision, the veteran was provided with 
a statement of the case in January 2000 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The Board notes that an August 2003 
supplemental statement of the case provided the veteran with 
the text of the regulations implementing the VCAA.  The Board 
also points out that the RO in October 2001 advised the 
veteran of what evidence VA would obtain for him and of what 
evidence he was responsible for submitting.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The record reflects that the Board in August 2002 undertook 
evidentiary development in the instant appeal pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2003); this 
development resulted in the acquisition of a December 2002 VA 
examination report.  The veteran was provided with a copy of 
the referenced examination report in May 2003, and was 
afforded a period of 60 days in which to submit additional 
argument or evidence.  Later in May 2003 the veteran 
indicated that he had no further evidence or argument to 
submit.  In July 2003 the Board remanded the case in light of 
the decision the United States Court of Appeals for the 
Federal Circuit in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thereafter the RO 
issued a supplemental statement of the case in August 2003 
which addressed the December 2002 VA examination report.

The Board notes that, effective August 30, 2002, VA revised 
the criteria for evaluating disorders of the skin.  67 Fed. 
Reg. 49,590-99 (July 31, 2002).  The record reflects that the 
veteran was specifically advised by the Board in November 
2002 of this change, and that he was afforded the opportunity 
to present any additional evidence or argument in connection 
with his claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
October 2001 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to obtain, were obtained by the RO.  In this 
regard the Board notes that the RO in October 2001 requested 
that he complete and return the appropriate forms for 
authorizing VA to obtain records from any pertinent sources, 
including RMC Hospital and Carroway Hospital; he did not 
complete and return any form authorizing VA to obtain any 
records from the referenced sources.  The Board consequently 
finds that VA's duty to assist the veteran in obtaining 
records in connection with the instant appeal has been 
fulfilled.  See Wood v. Derwinski, 1 Vet. App. 190 (1990).

In addition, the record reflects that the veteran was 
afforded VA examinations in September 1999, November 2001, 
December 2001, and December 2002.  The Board notes that none 
of the examination reports provided unretouched color 
photographs of the veteran's right occipital scar.  The Board 
points out, however, that the December 2002 VA examiner 
specifically noted that the right occipital scar is not 
visible.  The record also reflects that the veteran's 
representative has argued that additional examination of the 
veteran is warranted on the basis that the December 2002 VA 
examination report did not specifically indicate that the 
veteran's claims file was present or reviewed at the time of 
examination; the representative believes that the examiner 
therefore did not review the claims file, and that such a 
review of the file is mandatory under applicable VA 
regulations.  The Board first points out that there is no 
indication that the claims file was not in fact present at 
the time of the examination, particularly given that the 
Board sent the file to the examiner in November 2002.  The 
Board next points out that, even if the claims file were not 
reviewed by the examiner before his evaluation of the veteran 
in December 2002, such review is only required where 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95.  The December 2002 
examiner, who also physically examined the veteran in 
November 2001, was requested only to provide current findings 
on physical examination as to the presence or absence of 
disability associated with the residual scalp wound and the 
right occipital scar.  The Board finds, under the 
circumstances of this case, that resort to the veteran's 
claims file was not necessary for the examiner to provide 
findings as to the presence or absence, at the time of the 
examination, of symptoms associated with the disabilities at 
issue.  Consequently, the Board finds that it was not 
necessary for the December 2002 examiner to again review the 
claims file in order to provide findings on examination 
adequate to rate the disabilities at issue.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected residuals of a scalp wound and right 
occipital scar.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).


I.  Residuals of a scalp wound

Factual background

Briefly, as noted in the Introduction, the veteran's period 
of service ended in October 1945.  Service connection for 
residuals of a scalp wound was granted in May 1946; the 
disability was assigned a 10 percent evaluation by analogy to 
traumatic lesions.  In January 1949, the RO determined that 
the disability was more appropriately rated as analogous to 
an injury to Muscle Group XXV under 38 C.F.R. § 4.73, 
Diagnostic Code 5325; the disability remained evaluated as 10 
percent disabling.  In October 1999 the evaluation assigned 
the disability was increased to 20 percent; this 20 percent 
evaluation has remained in effect since that time.  The 
record reflects that the veteran has been granted separate 
evaluations for post-traumatic headaches and for a scar of 
the right occipital area associated with the scalp wound.

Service medical records show that the veteran sustained 
fragment wounds to his scalp in June 1944; the wound was 
cleansed, and the veteran was hospitalized in July 1944 for 
the care of his wound, returning to duty by the end of July 
1944.  Examination of his scalp wound revealed the absence of 
any numbness or cranial nerve disturbance.  X-ray studies in 
October 1944 demonstrated the presence of three small 
fragments in the left temple, which were described as non-
penetrating.  The report of the veteran's examination for 
discharge is negative for any pertinent abnormalities.

The veteran was afforded a VA examination in September 1999, 
at which time he denied experiencing any scalp inflammation 
or irritation from the shell fragments, and denied 
experiencing any symptoms associated with his scalp wound in 
service other than headaches.  Physical examination was 
negative for any identified cranial nerve abnormalities, and 
showed the presence of symmetric facial features, facial 
sensation and facial strength.  Sensation in the veteran was 
intact.  No areas of palpable retained fragments or 
subcutaneous nodularities were present in the neck.  The 
veteran evidenced some limitation in his range of neck 
motion, which the examiner described as consistent with the 
veteran's age.  The examiner concluded that there was no 
definite evidence of injury from the service concussion, and 
no definite evidence of any persisting injury.  X-ray studies 
of the veteran's skull disclosed the presence of multiple 
small metallic fragments overlying the calvarium; no other 
abnormalities were identified.

On file are private medical records for October 1999 to 
December 1999, which show that neurologic examination of the 
veteran was normal.  Magnetic Resonance Imaging studies 
conducted in October 1999 demonstrated the presence of 
superficial metallic fragments, and were suggestive of old 
left temporal lobe insult.  X-ray studies of the veteran's 
skull in October 1999 demonstrated the presence of small 
densities over the calvarium, but were negative for any 
evidence of fracture.

At a September 2000 hearing before a hearing officer at the 
RO, and at his July 2001 hearing before the undersigned, the 
veteran testified that he experienced a throbbing in his head 
manifesting as a type of clicking or aching sensation, for 
which he never received medical treatment, as well as 
headaches with loss of balance/blackouts; he indicated that 
the residuals of his scalp wound were essentially limited to 
the clicking/aching sensation and the headaches.

On file is the report of a November 2001 VA examination of 
the veteran, at which time he reported experiencing a 
throbbing sensation near the back of his head at the location 
of the right occipital scar.  He also reported experiencing 
headaches.  The veteran was again examined by VA in December 
2001, at which time physical examination of the cranial 
nerves was negative for any identified abnormalities, 
although the presence of some mild flattening on the right 
nasolabial fold was noted.  X-ray studies of the skull 
disclosed the presence of tiny metallic fragments.  The 
veteran was diagnosed with history of head injury with 
concussion and post-injury headaches.

On file is the report of a December 2002 VA examination of 
the veteran, at which time he reported experiencing facial 
pain.  On physical examination the examiner was unable to 
detect any flattening of the nasolabial fold, and concluded 
that there was no facial asymmetry present in the veteran.  
The examiner diagnosed shrapnel wound of the right scalp with 
no visible scars remaining.


Analysis

The RO has evaluated the veteran's residuals of a scalp wound 
as 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8207.  Under that code, a 20 percent evaluation is 
warranted for severe incomplete paralysis of the seventh 
cranial (facial) nerve.  A 30 percent evaluation is warranted 
for complete paralysis of the seventh cranial nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8207 (2003).

The Board notes that under 38 C.F.R. § 4.73, Diagnostic Code 
5325, injury to the facial muscles is evaluated under 
Diagnostic Code 8207, under Diagnostic 7800 (disfiguring 
scar), or any other appropriate diagnostic code, with a 
minimum 10 percent assignable for interfering to any extent 
with mastication.  38 C.F.R. § 4.73, Diagnostic Code 5325 
(2003).

Under the version of 38 C.F.R. § 4.118, Diagnostic Code 7800 
in effect prior to August 30, 2002, a 30 percent evaluation 
was available for scars of the head, face or neck which are 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips or auricles.  A 50 percent 
evaluation is warranted for such scars with complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  

Effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin.  67 Fed. Reg. 49,590-99 
(July 31, 2002).  The revised criteria provide that a 30 
percent evaluation is warranted for disfigurement of the 
head, face or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  67 Fed. Reg. 49,596 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7800).  

Review of the record discloses that although the veteran 
claims to experience a clicking or aching sensation in his 
head, neurologic examination of the veteran's cranial nerves 
has been consistently negative on VA and private evaluation 
for any suggestion of impairment, with the possible exception 
of some flattening of the right nasolabial fold, as indicated 
by the December 2001 examiner.  Notably, however, the 
December 2002 VA examiner inspected the veteran's face for 
the specific purpose of describing the referenced nasolabial 
flattening, but was unable to identify the presence of any 
such abnormality, and further noted the absence of any 
asymmetry in the veteran's face.  The same examiner in 
November 2001 noted the absence of any facial asymmetry or 
decrease in facial strength at that time as well.  Since the 
November 2001 and December 2002 examinations were conducted 
by the same examiner, and as the December 2002 examination in 
particular was conducted for the purpose of identifying and 
describing any flattening of the nasolabial fold, the Board 
finds that the results of the November 2001 and December 2002 
examinations are of greater probative value than that of the 
December 2001 examination report with respect to whether the 
veteran has any nasolabial flattening or other facial 
disfigurement or impairment.

The Board recognizes that the veteran retains several shell 
fragments in his facial area, but points out that the 
fragments have been described on diagnostic testing as 
superficial and non-penetrating, and that VA examination of 
the veteran has otherwise disclosed the absence of any 
underlying tissue loss.  Since the veteran retains full 
strength in his facial muscles and has not otherwise 
demonstrated any evidence of cranial nerve impairment, the 
Board finds that there is no basis for assignment of a 30 
percent evaluation under Diagnostic Code 8207 for complete 
paralysis of the seventh cranial nerve.  In addition, as 
there is no facial asymmetry, nasolabial flattening or other 
evidence of disfigurement, the Board finds that the veteran 
is not entitled to a higher or separate rating under the 
provisions of Diagnostic Code 7800.

The Board notes in passing that while the veteran's primary 
reported residual of his scalp wound consist of headaches 
with loss of balance/blacking out, those residuals are 
separately rated, and the propriety of the rating assigned 
those residuals is not before the Board at this time.

In sum, the veteran is not entitled to an increased rating 
for the residuals of his scalp wound.  His claim is therefore 
denied.


II.  Right occipital scar

Factual background

As noted previously, the veteran's period of service ended in 
October 1945.  Service connection for residuals of a scalp 
wound was granted in May 1946.  In January 2002, the RO 
granted the veteran a separate non-compensable evaluation for 
a right occipital scar.  This non-compensable rating has 
remained in effect since that time.

On file is the report of a September 1999 VA examination of 
the veteran, at which time he denied experiencing any scalp 
inflammation or irritation.  Physical examination disclosed 
the presence of some limitation in his range of neck motion, 
which the examiner described as consistent with the veteran's 
age.  The examiner concluded that there was no definite 
evidence of persisting injury from the wounds received in 
service.

At a September 2000 hearing before a hearing officer at the 
RO, and at his July 2001 hearing before the undersigned, the 
veteran testified that he experienced a throbbing in his head 
manifesting as a type of clicking or aching sensation.

On file is the report of a November 2001 VA examination of 
the veteran, at which time he reported experiencing throbbing 
near the back of his head at the location of the occipital 
scar.  Physical examination disclosed the presence of a 3 x 4 
x 2 centimeter stellate scar in the right occipital area of 
the scalp.  The examiner described the scar as non-tender to 
minimally tender, but not painful, and he noted that the scar 
was very difficult to locate.  The examiner noted that the 
veteran's hair growth had not been interrupted by the scar, 
and that the scar was not adherent.  The examiner also noted 
that the texture of the scar was satisfactory, without any 
ulceration or breakdown of the skin, without any elevation or 
depression of the scar, and without any evidence of 
underlying tissue loss.  The examiner also noted the absence 
of any inflammation, edema, or keloid formation, and 
described the color of the scar as no different from that of 
the surrounding skin.  The examiner indicated that there was 
no disfigurement or limitation of function caused by the 
scar, and the examiner diagnosed the veteran with an 
asymptomatic stellate scar of the right occipital area of the 
scalp.

The veteran was afforded a VA examination in December 2002, 
at which time the examiner, even with the assistance of the 
veteran, was unable to find any evidence of an occipital 
scar.  The examiner diagnosed the veteran with shrapnel wound 
of the right scalp with no visible scars remaining.

Analysis

The RO has evaluated the veteran's right occipital scar as 
non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  Prior to August 30, 2002, that diagnostic code 
provided that scars of the head, face or neck which are 
slightly disfiguring warrant a non-compensable evaluation.  
Scars of the head, face or neck warrant a 10 percent 
evaluation if they are moderately disfiguring.  As noted 
previously, a 30 percent evaluation is warranted for scars of 
the head, face or neck which are severe, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles.  A 50 percent evaluation is warranted for such 
scars with complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

Alternatively, a 10 percent evaluation is warranted for 
superficial scars which are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
A 10 percent evaluation is appropriate for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A scar may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Effective August 30, 2002, the criteria for evaluating 
disorders of the skin provide that a 10 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
one characteristic of disfigurement .  A 30 percent 
evaluation is warranted for disfigurement of the head, face 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement.   The 8 "characteristics of disfigurement" 
are as follows:  Scar 13 or more centimeters in length; scar 
at least 0.6 centimeters wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 39 square centimeters; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 39 square centimeters; underlying soft tissue 
missing in an area exceeding 39 square centimeters; skin 
indurated and inflexible in an area exceeding 39 square 
centimeters.  67 Fed. Reg. 49,596 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7800 and Note (1)).  

Alternatively, a 10 percent evaluation is warranted for scars 
(other than of the head, face or neck) that are deep or that 
cause limited motion when in an area or areas exceeding 39 
square centimeters.  A 20 percent rating is warranted where 
the scars are in an area or areas exceeding 77 square 
centimeters.  A deep scar is one associated with underlying 
tissue damage.  67 Fed. Reg. 49,596 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2)).  

A 10 percent evaluation is warranted for scars (other than of 
the head, face or neck) that are superficial and that do not 
cause limited motion when in an area or areas of 929 square 
centimeters or greater.  A superficial scar is one not 
associated with underlying tissue damage.  67 Fed. Reg. 
49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7802 and Note (2)).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  67 Fed. 
Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1)).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  67 Fed. Reg. 49,596 (July 
31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Code 
7804).

Review of the record discloses that the veteran's right 
occipital scar is not painful, ulcerated, or poorly 
nourished, and the November 2001 examiner indicated that the 
scar was not disfiguring.  Although the November 2001 
examiner suggested that there might be some minimal 
tenderness associated with the scar, he nevertheless 
concluded that the scar was asymptomatic, and in any event 
clarified that there was no pain associated with the scar.  
In addition, while the veteran evidenced some limitation of 
neck motion, the examiner suggested that this impairment was 
age-related, and specifically concluded that there was no 
functional impairment associated with the scar.  In the 
absence of any evidence of disfigurement, pain, tenderness, 
ulceration, poor nourishment or functional impairment 
associated with the occipital scar, the Board concludes that 
a compensable evaluation under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, and 7805 (2002) 
is not warranted.

Turning to the criteria in effect as of August 30, 2002, for 
evaluating disorders of the skin, to warrant assignment of a 
10 percent evaluation under Diagnostic Code 7800, there must 
be disfigurement of the head, face or neck with at least one 
characteristic of disfigurement.  The record reflects in this 
regard that the November 2001 examiner described the 
veteran's occipital scar as measuring 3 x 4 x 2 centimeters.  
Resolving reasonable doubt in the veteran's favor, the Board 
assumes that at least one of the above dimensions described 
by the examiner refers to the width of the scar, and that the 
veteran consequently has the characteristic of disfigurement 
described as a scar at least 0.6 centimeters wide at widest 
part.  The veteran is consequently entitled to assignment of 
a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2003).  The Board finds, however, that the veteran 
is not entitled to an evaluation in excess of 10 percent for 
the right occipital scar.  

In this regard, the record reflects that the veteran's scar 
does not involve any of the other seven characteristics of 
disfigurement, in that the scar is less than 13 centimeters 
in length, without any elevation or depression of the surface 
contour, without adherence to the underlying tissue, without 
hypopigmentation or hyperpigmentation, without any 
abnormality in skin texture, without any missing underlying 
soft tissue, and without any induration or inflexibility.  
Moreover, the scar does not involve any gross distortion or 
asymmetry of any features or paired set of features.  An 
evaluation in excess of 10 percent under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2003) is therefore 
not warranted.

In addition, there is no evidence demonstrating that the 
veteran's scar involves an area exceeding 39 square 
centimeters or involves limitation of neck motion, 
particularly given the November 2001 examiner's opinion that 
there is no functional impairment associated with the scar.  
Nor is there any indication that the scar is painful or 
unstable.  A separate compensable evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, 7802, 7803, 7804 or 7805 is 
therefore not warranted.  See Esteban, supra.

Accordingly, the veteran is entitled to assignment of a 10 
percent evaluation, but no more, for his right occipital 
scar, based on the presence of one characteristic of 
disfigurement.


ORDER

Entitlement to an increased rating for residuals of a scalp 
wound is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 10 percent evaluation for a 
right occipital scar is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



